DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/15/2020 and 02/11/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeo (US 20140355120 A1).
Regarding to claim 20, Yeo disclose a lens driving device, in Figures 2, 5 10 and 15, comprising:

a housing (300, 1300) disposed in the cover member;
a bobbin (200, 1200) disposed in the housing (300, 1300);
a base (400, 1400) spaced apart from the housing (300, 1300);
a first coil (520, 1520, 1620) disposed on the bobbin (200, 1200);
a magnet (510, 1510, 1610) disposed on the housing and facing the first coil (520, 1520, 1620)(par.[0213], [1620], [0172]);
a FPCB (flexible printed circuit board)(600, 1700) disposed on the base (400, 1400)(par.[0102], [0177]); and
a circuit member (500, 1620)(inherently there is a circuit in printed circuit board 600, 1700) disposed on the FPCB and comprising a second coil (530, 1620) facing the magnet (520)(Fig.6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 9,618,768 B2).
Regarding to claim 1, Yeo discloses lens driving device, in Figure 10, comprising:
a housing (1300);
a bobbin (1200) disposed in the housing (1300)([0013]); 
a base (1400) spaced apart from the housing (1300);
a first coil (1520) disposed on the bobbin (1400)(para.[0168]);
a magnet disposed on the housing and facing the first coil (par.[0013], [0018], [0027]);
a FPCB (flexible printed circuit board)(1700) disposed on the base (1400)(par.[0177]); and
a circuit member (reference 500 of Fig.2; not numbered in fig.10) disposed on the FPCB (inherently there is a circuit within the PCB) and comprising a second coil (“530” of fig.2; or “1620” of fig.10) facing the magnet ([0018]), wherein the FPCB (600 of fig.2; 1700 of fig.10) comprises a body portion (600 or 1700) disposed between the base (1400) and the circuit member (500 of fig.2) and a terminal portion (620 or 1720) extending from an edge of the body portion and comprising a terminal, wherein the body portion (600 or 1700) comprises first and second edges opposite to each other, wherein the terminal portion comprises a first terminal portion extending from the first edge of the body portion and a second terminal portion extending from the second edge of the body portion, wherein the base (400 or 1400) comprises first and second lateral surfaces opposite to each other and third and fourth lateral surfaces opposite to each other, wherein the first terminal portion is disposed on the first lateral surface of the base, wherein the second terminal portion is disposed on the second lateral surface of the base, wherein the base comprises a groove (411 of Fig.5) formed on at least one of the third and fourth lateral surfaces of the base (400 or 1400).


Regarding to claim 2, Yeo discloses the lens driving device of claim 1,  Yeo further discloses a cover member comprising an upper plate and a lateral plate extending from the upper plate, except for using of adhesive between the lateral plate of the cover member and the base.  The use of general material such as adhesive for putting two pieces together are well known in the art of optical device for the purpose of securing and sealing purpose.  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the invention, to use an adhesive in optical device for purpose of attaching two pieces together.

Regarding to claim 3, Yeo discloses the lens driving device of claim 1,  Yeo further discloses wherein the groove (411) comprises a staircase space formed on the at least one of the third and fourth lateral surfaces of the base (see figure 5, reference 411).

Regarding to claim 4, Yeo discloses the lens driving device of claim 1,  Yeo further discloses, in figures 2 and 5, wherein the base (“400”, fig.5) comprises a recess recessed  from the first and second lateral surfaces of the base (“400”)(fig.5), and wherein the terminal portion is disposed on the recess of the base (400)(recessed formed between two engaging portion 420).


Regarding to claim 6, Yeo discloses the lens driving device of claim 1,  Yeo further discloses a sensor coupled to the FPCB and to sense the magnet, wherein the FPCB is disposed on an upper surface of the base, wherein the base comprises a sensor accommodation groove formed on the upper surface of the base, and wherein the sensor is disposed on the sensor accommodation groove of the base (par.[0218],[0137]).

Regarding to claim 7, Yeo discloses the lens driving device of claim 1,  Yeo further discloses wherein the groove of the base is spaced apart from the sensor accommodation groove of the base ([0025], [0082-0083], [0138]).

Regarding to claim 8, Yeo discloses the lens driving device of claim 1,  Yeo further discloses, in Figure 5, wherein the groove (411) comprises first and second surfaces vertically disposed and facing each other, except for using of adhesive between the first and second surfaces of the groove.  The use of general material such as adhesive for putting two pieces 

Regarding to claim 10, Yeo discloses the lens driving device of claim 1,  Yeo further discloses, in Figure 2 and 10, wherein the second coil is formed as a Fine Pattern coil (driving coil 530 or 1620) formed on the circuit member (1700 or 600)(par.[0173], [0094]). 

Regarding to claim 11, Yeo discloses the lens driving device of claim 1,  Yeo further discloses wherein an upper elastic member (elastic unit 730) connecting the housing (100) and the bobbin (200); and a lower elastic member (720) connecting the housing (100) and the bobbin (200) and disposed below the upper elastic member (730), wherein the upper elastic member (730) is electrically connected with the first coil (520).

Regarding to claims 12 and 13, Yeo discloses the lens driving device of claim 1,  Yeo further discloses wherein a support member electrically connecting the FPCB and the upper elastic member, wherein the support member is formed as a wire (par.[0200], lines 4-5).

Regarding to claim 14, Yeo discloses the lens driving device of claim 1,  Yeo further discloses wherein a PCB (Printed Circuit Board); an image sensor disposed on the PCB; the lens driving device of claim 1 disposed above the PCB; and a lens coupled to the bobbin of the lens driving device (par.[0222]).


Regarding to claim 16, Yeo discloses lens driving device, in Figure 10, comprising:
a cover member (1100) comprising an upper plate and a lateral plate extending from the upper plate;
a housing (300 or 1300) disposed in the cover member (1100);
a bobbin (200 or 1200) disposed in the housing (1300);
J:\NOB\LGI\414D1 \Application\NOB-LGI-414D1-Application.docx/lea52NOB.LGI.414D1a base (400 or 1400) disposed below the housing (1300) and coupled to the cover member (1100);
a first coil (520 or 1520) disposed on the bobbin (200/1200);
a magnet disposed on the housing (300 or 1300) and facing the first coil (520 or 1520) (para.[0013], [0018], [0027]);
a FPCB (flexible printed circuit board) disposed on the base (1400) (par.[0177]); and
a circuit member disposed on the FPCB and comprising a second coil (“530” of fig.2; or “1620” of fig.10) facing the magnet, wherein the FPCB comprises a body portion disposed between the base (1400) and the circuit member and a terminal portion extending from an edge of the body portion and comprising a terminal, wherein the body portion comprises first and second edges opposite to each other, wherein the terminal portion comprises a first terminal portion extending from the first edge of the body portion and a second terminal portion 
Yeo discloses all limitation of claim 1 as described above, except for an adhesive disposed between the lateral plate of the cover member (1100) and at least one of the third and fourth lateral surfaces of the base.  However, adhesive material is well-known and widely used in lens system.  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claim invention, to use a general material such as adhesive between the lateral plate of the cover member (1100) and the third or fourth lateral surfaces of the base for purpose of securing pieces together.

Regarding to claim 17, Yeo discloses the lens driving device of claim 14,  Yeo further discloses wherein the base comprises a groove (411 of Fig.5) formed on at least one of the third and fourth lateral surfaces of the base (400 or 1400).

Regarding to claim 18, Yeo discloses the lens driving device of claim 14,  Yeo further discloses wherein the groove (411) comprises a staircase space formed on the at least one of the third and fourth lateral surfaces of the base (see figure 5, reference 411).

Regarding to claim 19, Yeo discloses the lens driving device of claim 14,  Yeo further discloses, in figures 2 and 5, wherein the base (“400”, fig.5) comprises a recess recessed  from .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: wherein the base comprises an additional groove formed on the groove of the base, and wherein the additional groove is further recessed than the groove of the base from the at least one of the third and fourth lateral surfaces of the base.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUYEN TRA/            Primary Examiner, Art Unit 2873